Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, “attached to the firearm or stock system” is alternative and indefinite.  It is not clear when or how the alternative structure will be determined.  Also, the claim is directed to the stock system, so this phrase allows an element to be attached to itself, which makes no sense.  
Claim 10 contains the trademark/trade name AR-15.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not a firearm and, accordingly, the identification/description is indefinite.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 8, 11, 12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cottle et al (2016/0187099).
Cottle et al disclose an adjustable stock system for a firearm 20 comprising all claimed elements including a lower stock 22, 58 assembly; a buttstock slider assembly 60 attached to the firearm; a plurality of buttstock grooves 96 on the slider; a latch assembly disposed on the lower stock assembly; the latch assembly movable between a latched and an unlatched position, which respectively allows and prevents the slider from moving; the latch assembly having a tooth 106 which mates with the buttstock slider grooves in the latched position; an actuator assembly configured to move the latch assembly between the latched and unlatched positions; where the latch assembly includes a cam member (110, front portion) and spring 108 biased follower member (lower half of 106) having the latch tooth (upper half of 106); and where the actuator assembly includes an actuation trigger 110 (rear portion) positioned adjacent a grip of the firearm.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cottle et al (2016/0187099.
Cottle et al disclose an adjustable stock system for a firearm 20 comprising most claimed elements including a lower stock 22, 58 assembly; a buttstock slider assembly 60 attached to the firearm; a plurality of buttstock grooves 96 on the slider; a latch assembly disposed on the lower stock assembly; the latch assembly movable between a latched and an unlatched position, which respectively allows and prevents the slider from moving; the latch assembly having a tooth 106 which mates with the buttstock slider grooves in the latched position; an actuator assembly configured to move the latch assembly between the latched and unlatched positions; where the latch assembly includes a cam member (110, front portion) and spring 108 biased follower member (lower half of 106) having the latch tooth (upper half of 106); and where the actuator assembly includes an actuation trigger 110 (rear portion) positioned adjacent a grip of the firearm.  Cottle et al fail to disclose a plurality of teeth mating with the buttstock grooves.  Merely providing redundant elements to perform the same function is notoriously well known in all mechanical arts and is considered to have been obvious to one having ordinary skill in the art, since redundant teeth would improve performance by increasing latching power and enabling latching even if a tooth broke.  

Claims 6, 9, 10, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olsen is cited as being of interest since it discloses a sliding buttstock.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE